AGREEMENT AND PLAN OF MERGER by and among CODY RESOURCES, INC., CDI ACQUISITION, INC. and CHROMADEX, INC.May 21, 2008 ARTICLE I DEFINITIONS 1 ARTICLE II THE MERGER 6 Section 2.1 Merger 6 Section 2.2 Effective Time 6 Section 2.3 Articles of Incorporation; By-laws; Directors and Officers 7 Section 2.4 Effects of the Merger 7 Section 2.5 Closing 7 ARTICLE III MERGER CONSIDERATION; CONVERSION OF SECURITIES 7 Section 3.1 Manner and Basis of Converting Capital Stock 7 Section 3.2 Surrender and Exchange of Certificates 8 Section 3.3 Options, Warrants 9 Section 3.4 Parent Common Stock 10 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 10 Section 4.1 Organization 10 Section 4.2 Authorization; Validity of Agreement 10 Section 4.3 Capitalization 11 Section 4.4 Consents and Approvals; No Violations 11 Section 4.5 Financial Statements 11 Section 4.6 No Undisclosed Liabilities 12 Section 4.7 Litigation 12 Section 4.8 No Default; Compliance with Applicable Laws 12 Section 4.9 Broker’s and Finder’s Fees 12 Section 4.10 Assets and Contracts 12 Section 4.11 Tax Returns and Audits 13 Section 4.12 Patents and Other Intangible Assets 14 Section 4.13 Employee Benefit Plans; ERISA 14 Section 4.14 Title to Property and Encumbrances 15 Section 4.15 Condition of Properties 15 Section 4.16 Insurance Coverage 15 Section 4.17 Interested Party Transactions 15 Section 4.18 Environmental Matters 16 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION CORP. 17 Section 5.1 Organization 17 Section 5.2 Authorization; Validity of Agreement 17 Section 5.3 Capitalization of Parent and Acquisition Corp. 17 Section 5.4 Consents and Approvals; No Violations 18 Section 5.5 Financial Statement and Other Information 19 Section 5.6 Absence of Undisclosed Liabilities 20 Section 5.7 Litigation 20 Section 5.8 No Default; Compliance with Applicable Laws 20 Section 5.9 Broker’s and Finder’s Fees; Broker/Dealer Ownership 21 Section 5.10 Assets and Contracts 21 Section 5.11 Tax Returns and Audits 21 Section 5.12 Employee Benefit Plans; ERISA 21 Section 5.13 Title to Property and Encumbrances 22 Section 5.14 Insurance Coverage 22 Section 5.15 Interested Party Transactions 23 Section 5.16 Environmental Matters 23 Section 5.17 Changes 24 Section 5.18 Questionable Payments 24 Section 5.19 Employees 25 Section 5.20 Validity of Shares 25 Section 5.21 No General Solicitation 25 Section 5.22 Disclosure 25 ARTICLE VI CONDUCT OF BUSINESSES PENDING THE MERGER 25 Section 6.1 Conduct of Business by the Company Pending the Merger 25 Section 6.2 Conduct of Business by Parent and Acquisition Corp. Pending the Merger 25 ARTICLE VII ADDITIONAL AGREEMENTS 27 Section 7.1 Access and Information 27 Section 7.2 Additional Agreements 28 Section 7.3 Publicity 28 Section 7.4 Appointment of Directors 28 Section 7.5 Parent Name Change and Exchange Listing 28 Section 7.6 Shareholder Consent 28 Section 7.7 Parent Exchange Requirements 29 Section 7.8 Notifications of Certain Matters 29 ARTICLE VIII CONDITIONS OF PARTIES’ OBLIGATIONS 29 Section 8.1 Company Obligations 29 Section 8.2 Parent and Acquisition Corp. Obligations 31 ARTICLE IX TERMINATION PRIOR TO CLOSING 33 Section 9.1 Termination of Agreement 33 Section 9.2 Termination of Obligations 34 ARTICLE X MISCELLANEOUS 34 Section 10.1 Amendments. 34 Section 10.2 Notices 34 Section 10.3 Entire Agreement 36 Section 10.4 Expenses 36 Section 10.5 Severability 36 Section 10.6 Successors and Assigns; Assignment 36 Section 10.7 No Third Party Beneficiaries 36 Section 10.8 Counterparts; Delivery by Facsimile 36 Section 10.9 Waiver 37 Section 10.10 No Constructive Waivers 37 Section 10.11 Further Assurances 37 Section 10.12 Recitals 37 Section 10.13 Headings 37 Section 10.14 Governing Law 37 Section 10.15 Dispute Resolution 37 Section 10.16 Interpretation 38 LIST OF EXHIBITS Exhibits Exhibit A Articles of Incorporation of Surviving Corporation Exhibit B By-laws of Surviving Corporation Exhibit C Directors and Officers of Surviving Corporation Exhibit D Letter of Transmittal Exhibit E Written Consent Exhibit F Post-Closing Directors of Parent AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER is entered into as of May 21, 2008 by and among CODY RESOURCES, INC., a Nevada corporation (“Parent”), CDI ACQUISITION, INC., a California corporation and a wholly-owned subsidiary of Parent (“Acquisition Corp.”), and CHROMADEX, INC., a California corporation (the “Company”). R E C I T A L S A.
